EXHIBITY
                                                                 �                     •=               . o.c.·�
   (?opYJ'il:!1.!•... �. ·-

 Public Catalog


 Copyright Ootalog (1978 to pm.ml)

Sc
 u d, Rfqueu    Ld'
                  i Anchoml T1'le - Khn KorWhion ind K1nye Wat hr,e • cuu1l date                       "Wit   u Cnlg'•

Snr<,h Raulis. Di,ploying l ol l enolff




                                                        L.ai.olHI ..,.
                                                                     ,.        I




              'fypc•rWork: Visual M11ttlal

Rq;htr•llon N1unba' / Date: VA0002lOIS064 / 20l3-04-12

           l\ppUc.tlon Tille: Kim Kuduh11n and KallJ"" Well hr,ea c1S11al datenl:ght at 0.'3'1 · •et: mun bet

                               BOUS _IIOS772 • 59 lm.,-

                         11clt:: Khn Kuduhlln ond Kall)'I'    w..t h1w,1     CIStlal d1teni!>,l,1 at   Cnii'• ·•ct nwnbcr
                               nous� 11os112 • 59 lmagac. /Orouv rcgl1trallo11 ot p,61bhoo phOIOSJlphl. 59
                               ph010g11ph:o. 201S-01·13 to XIIS-0 I· BJ

                Dacrlp!lon: 59 ph,ou,&raphs · Electronic file (eScnrim)

       C..pyrlglu Ool.mant: s..kOJld USA, Inc, Tnnsfcr. Bywrlucn ogreement. AdJreu: 700 N f'KificCout tto,.y
                                                                                                           ,
                               Suite m, Rtdonde Beoch, CA, 90:277, United Stites.

           lnleofen.tton: 2018

    Publc•don Dut � 201&-0l-13 to XIJ$.OH3

 Nation or Rm Publlct,lkln: United SU.ta

 Author,hlp on Applkado11: Roberto M•cld; Domlclle- Unite;! Siiia:            Authonhlp      photogn,pho.

            C..py,.ighl Note: Reprd!"' tide infOI11>11tlon.: Deposit COIUllnl cott1pletelllt o( th] .. U..t rormipond lO !he

                               Individual photog,1phs   Included     in th!, g,oop

                               Regordlnt,youp rqbtutl<m: A graup olp,bllshol photogn1p1tl mly be reglttc«>d on one

                               1ppli..,tion with one flllng f
                                                            tt Olllyundet llmltol circu11t1tan«1. ALLol the fol!owin1 ore

                               ro:p,lml· I. Al!J>hO!Op1.phl (1)werecm.ted by the1amewlhor AND (b)are-,,c,1 by

                               the umeool')'riw,t dalmont AND (c) were p,blllhed In lhe.,mecolcndar )'Ctlr AND 2.

                               Thegroo)' coouJ111 750 photograph, or lea AND J. A 1e.iuent1a!ty numbcro:I Int ol

                               photograph, cont,lnln& the dtle, file n1me11\d month ol p,blicalion f
                                                                                                   or a,c
                                                                                                        h pholelg.nlph

                               ]r,cludol in thegrwp   m,11t   beuplofdcd •IO!lg with other l'f'JQlllred 1pplicodon m1terllh.

                               The l,u mun be 1ub1nitled in on •PP""o:I doaoment ro,-m1t 1uch u )([_<; or .PDF. The
                               fil      or the numbered lin mull ronllin the title of 1heg,oup •nd tlie (lose Number
                                 e n1mc f

                               •11lgnoi to d!c applicalkin

               l'ho1egr<tphr: l\tbllshol In Janua,y 2018 (59 ph<>togfl1•hl)' 10271514, 10l71S1S, 10211516, 10211!117,

                               10211s1s, 10211s19, m211s20, rn211521, 10211521, 10211sn. 10211524, 10211s25,
                               10271526, 10271527, !0271528, 10271529, 10271530, 10271531, 10271512, 10271533,

                               10271534, 10271535, 10271536, 10271537, 10271535, 10271539, 10271540, 10271541,
                               10271542, 10171543, 10271'.!44, 10271:!45, 10271546, 10271547, 10271548, 10171549,
                               10271550, 10271551, 10271552, 10171553, 10271554, 10271555, 10211556, 10171557,
                               10271558, 10271559, 10271560, 10211561, 10271562, 10!71'i6.l, 10271S64, !0171565,
                               10271566, 10271567, 10271563, 10171772, 10271773, 10271714, 10271775


                      Naolles: Mi!tkl Roba:to

                               lilrkGdd USA     !w:




                     I                     Sav,,   l'rtnl and F,mol.l (Hd�     ..:i

                     t,ck,:1 DownlD1d Formu ll\111 Record             _3 , Format    for Print/Save           J




                      Enter)'"'" email addra,: ·�-----------", _
                                                               E0mcc'
                                                                    c-
                                                                     ''•                                          i
2018-06·14 09:00 40                                                                                                      Page 1 of2
                          ••-----··---olC.O..,· ...
                   j,.'.'..   01                                         -IOOS_l1001>>·•:r




ComiG lli I RMIIGI U,pia           I Orsa Snrrb 1:mmue I fnNUfflllY Alh:d OualilHl' CEAQ!\a1!1!11Cowr1¥ht I
Q,>pynght OOict llomc Page I U!zrlo'<( Congrc11 Home l'tit




2016-06-14 09.00.40                                                                                     Page2of2
